EXHIBIT 14 Dear Associate, As Chairman of the Board, CEO and President of Charming Shoppes, I am proud of our rich history, tradition and reputation as an ethical company. We have earned this respect by making decisions based on sound and honest business principles in accordance with the law. The following Standards of Business Conduct have been prepared after considerable research and benchmarking. An established consultant in the field of business ethics facilitated focused interviews and group discussions to assure we were asking the right questions and addressing the appropriate issues in these Standards. Charming Shoppes associates from a variety of levels in corporate and overseas offices, as well as representative associates from the offices and field organizations of the operating retail divisions, participated in the process. As a result, I am confident that these Standards will advance the Charming Shoppes shared value of Acting with Integrity. No set of Standards, this one included, can be totally comprehensive. For years, the Company has had a functioning Business Conduct Committee chaired by Tony DeSabato—Executive Vice President Corporate and Labor Relations, Business Ethics, and Loss Prevention. Included on the committee are Eric Specter—Executive Vice President and Chief Financial Officer and Colin Stern, Executive Vice President and General Counsel. Questions regarding these Standards or any ethical issues should be directed to Tony DeSabato or any member of the Committee. Our shared value for Acting with Integrity is also our fundamental standard of conduct. By acting with integrity, we will follow the law with sound and honest business practices. It is important to me that each of you understand that at Charming Shoppes integrity is not an option -rather it is the way we do business. I appreciate your adherence to these practices and strongly encourage you to treat one another with fairness, dignity and respect. Sincerely, Dorrit J. Bern 1 Contents A Message from Dorrit J. Bern 1 Our Mission 3 Our Ethical Commitment 3 Our Standards. Our Commitments. Our Stakeholders 3 Customers and Marketplace 4 Associates 4 Our Shareholders 4 Our Communities and the Public 5 Vendors and Suppliers 5 Our Responsibilities as Charming Shoppes Associates 5 The Business Conduct Committee 5 When and Where to Get Help or Report an Ethical Issue 6 Waivers of these Standards 7 Charming Shoppes’ Policy Regarding Retaliation 7 Frequently Asked Questions 7 Our Standards 8 Accuracy of Books, Records and Financial Statements 8 Anti-boycott and Import Laws 9 Antitrust and Competition Laws 9 Associate Privacy 10 Bribery and Corruption 10 Competitive Practices 11 Confidential Information 11 Conflicts of Interest 13 Customer Privacy 14 Drug and Alcohol Use 15 Environment 15 Equal Treatment and Respect 16 Fair Labor Practices 16 Fraudulent Behavior 17 Gifts and Entertainment 17 Health and Safety 19 Loans 20 Marketing Integrity 20 Political Contributions and Activities 20 Public and Media Communications 21 Records Retention 21 Use of Company Assets 22 Certification of Commitment to the Standards of Business Conduct 24 2 Our Mission Charming Shoppes’ mission is: It’s all about her – we own her heart, her home, her every experience. We strive to leverage our leading position as a multi-channel retailer and transition to the lifestyle brand for all women. We also recognize, however, that to serve our customers properly, we must show our commitment not just through our products but through our actions. Our Ethical Commitment Charming Shoppes, Inc. and its retail divisions: Catherines, Fashion Bug, Lane Bryant and Crosstown Traders have made a commitment to Act with Integrity in accordance with our Shared Values: Exceed Our Customer’s Expectations Act with Integrity Be innovative Collaborate through Teamwork Deliver Superior Performance Support the Community We strive to accomplish this for our: · Customers by celebrating and advocating for her and by acting in harmony with ethical customers relations principles, and with such honesty and respect for her to earn her trust, confidence, and loyalty; · Associates by ensuring that our environment fosters trust, teamwork, mutual respect, open and honest communication, and creative thinking; · Shareholders by taking the necessary steps to deliver our commitments to them and build long-term value; · Communities by acting as a committed corporate citizen and by supporting community initiatives that are significant to our customers; and · Vendors and Suppliers by creating a mutually advantageous businesslike partnership based on fairness, honesty and respect. Our Standards. Our Commitments. Our Stakeholders. Our Standards of Business Conduct (Standards) guide us in acting with integrity and state acceptable and appropriate behavior for all Charming Shoppes associates. Although these Standards do not cover every situation, they set forth our basic philosophy of conducting business lawfully and with integrity. Charming Shoppes is committed to complying with these Standards and all applicable laws and governmental regulations that are applicable to the Company’s activities. Our Standards reflect the policies and regulations we uphold in order to fulfill our commitments to our stakeholders. Each Commitment is supported by one or more of the underlying Charming Shoppes’ Standards of Business Conduct. 3 Customers and Marketplace No matter how fierce the competition, Charming Shoppes is committed to competing both lawfully and ethically in the marketplace. Our reputation for honesty and fairness in our business dealings and the trust we have built with our customers provide us with a competitive advantage. Our customers must be able to trust us. They want to know that their personal information is secure [see Customer Privacy section] and that our advertising and communication with them is honest [see Marketing Integrity section]. Our customers also care about how we do business. That’s why we are committed to fair trade with all parties [see Anti-boycott and Import Laws section] and will maintain the highest standards in our business dealings [see Bribery and Corruption section] [see Competitive Practices section] in the U.S. and abroad. Fashion is a competitive industry and our customers expect the lowest prices for quality goods. That’s why we strictly adhere to high standards of fair competition [see Antitrust and Competition Laws section]. Associates Charming Shoppes recognizes that the success of its brands relies on the dedication, hard work, and integrity of all its associates. We are committed to supporting our associates by providing a respectful workplace that fosters trust, teamwork, mutual respect, open and honest communication, and creative thinking. How we treat our associates affects how our customers are treated. Creating an environment where associates feel valued and respected [see Equal Treatment and Respect section] is essential for our business success. To earn that respect from our associates, we treat their personal information with respect [see Associate Privacy section] and we provide a safe work environment [see Health and Safety section]. We expect our associates to participate in helping to create a positive workplace by respecting themselves [see Drug & Alcohol Use section] and their co-workers [see Equal Treatment and Respect section]. Being a Charming Shoppes associate also means caring about the health of our Company. We need our associates to respect what belongs to the Company [see Use of Company Assets section], be alert to potential conflicts [see Conflicts of Interest section] that can impair our ability to do business as well as potential signs of fraud or misrepresentation [see Accuracy of Books, Records and Financial Statements section]. While we encourage our associates to play active roles in their communities, they must be careful not to represent, or appear to represent, the Company [see Political Contributions and Activities section] in community or political matters without Company approval. Our Shareholders Charming Shoppes is committed to pursuing sound growth and earnings objectives, while conducting business with the highest level of integrity. We will operate in what we perceive to be the best interests of the Company and our shareholders. We will be honest and clear about our operations and performance, exercising care in the use of our assets and resources. Our Shareholders are the owners of our Company. We have an obligation to protect their assets [see Use of Company Assets section] as well as the market value of our stock. We recognize our responsibility to maintain a fair and open market for our stock by not using our knowledge [see Confidential Information section] as insiders to unfair advantage [see Insider Trading section] or by knowingly withholding information that the market needs to fairly trade our stock [see Accuracy of Books, Records and Financial Statements section] [see Records Retention section]. 4 Our Communities and the Public Charming Shoppes is committed to being a good citizen in the communities in which we do business. We are committed to conducting ourselves in an ethical manner, acting in accordance with our values and standards, while following the laws of the countries in which we operate. We play a socially-responsible role in the communities we serve. We are sensitive to the impact we make on the environment [see Environment section] as well as how the people who make the products we sell are treated [see Fair Labor Practices section]. We are sensitive to how our messages are conveyed [see Public and Media Communications section] and work towards being open and fair in conveying information. Vendors and Suppliers Our Company is committed to creating respectful, trusting relationships with our vendors and suppliers. We believe in fair competition and treating our own vendors and suppliers with respect. Although we will compete hard, we will do so in accordance with commercial business standards. We will take care to avoid conflicts of interest [see Conflicts of Interest section] and the appearance of partiality when working with vendors and suppliers [see Gifts &
